--------------------------------------------------------------------------------

Exhibit 10.3



EXECUTION VERSION


FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


This First Amendment to Amended and Restated Master Repurchase Agreement (this
“Amendment”), dated as of July 31, 2018, is by and among KREF LENDING III LLC, a
Delaware limited liability company (“QRS Seller”), KREF LENDING III TRS LLC, a
Delaware limited liability company (“TRS Seller”; together with QRS Seller, the
“Sellers” and each a “Seller”) and GOLDMAN SACHS BANK USA, a New York chartered
bank (“Buyer”).  Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Repurchase Agreement (as defined below).


W I T N E S S E T H:


WHEREAS, the Sellers and Buyer have entered into that certain Amended and
Restated Master Repurchase Agreement, dated as of November 1, 2017 (as the same
may be amended, modified and/or restated from time to time, the “Repurchase
Agreement”); and


WHEREAS, the Sellers and Buyer wish to modify certain terms and provisions of
the Master Repurchase Agreement.


NOW, THEREFORE, the parties hereto agree as follows:


1.  Amendments to Repurchase Agreement.  The Repurchase Agreement is hereby
amended as follows:


(a)           The definition of “Swingline Facility Amount” in Article 2 of the
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:


“Swingline Facility Amount” means, at all times prior to the Business Day
preceding the Swingline Maturity Date, $50,000,000 and at all times thereafter,
$150,000,000.


(b)           The definition of “Term Facility Amount” in Article 2 of the
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:


“Term Facility Amount” means, at all times prior to the Business Day preceding
the Swingline Maturity Date, $350,000,000 and at all times thereafter,
$250,000,000.


(c)           The following is hereby added as a new Section 3(t) to the
Repurchase Agreement:


(t)     If, at any time the aggregate outstanding Purchase Prices for all
existing Term Transactions exceeds the Term Facility Amount, then Sellers shall
promptly (and in any event not later than the immediately following Business
Day) pay to Buyer an amount so that the aggregate outstanding Purchase Prices
for all existing Term Transactions no longer exceeds the Term Facility Amount. 
Buyer shall apply such payment to the Purchased Loans that constitute Term
Transactions as Buyer may determine in its sole discretion.


(d)           The following is hereby added as a new Section 3(u) to the
Repurchase Agreement:


(u)     If, at any time the aggregate outstanding Purchase Prices for all
existing Swingline Transactions exceeds the Swingline Facility Amount, then
Seller shall promptly (and in any event not later than the immediately following
Business Day) pay to Buyer an amount so that the aggregate outstanding Purchase
Prices for all existing Swingline Transactions no longer exceeds the Swingline
Facility Amount.  Buyer shall apply such payment to the Purchased Loans that
constitute Swingline Transactions as Buyer may determine in its sole discretion.



--------------------------------------------------------------------------------

(e)           Section 14(iii) of the Repurchase Agreement is hereby deleted in
its entirety and replaced with the following::


(iii)    Sellers fail to pay any Concentration Limit Amount in accordance with
Section 3(o) or any amounts payable in accordance with Sections 3(t) or 3(u).”


2.   Effectiveness.  The effectiveness of this Amendment is subject to receipt
by Buyer of the following:


(a) Amendment.  This Amendment, duly executed and delivered by each Seller,
Pledgor, Guarantor and Buyer.


(b) Responsible Officer Certificate.   A signed certificate from a Responsible
Officer of each Seller certifying: (i) that no amendments have been made to the
organizational documents of such Seller since November 1, 2017, unless otherwise
stated therein; and (ii) as to the authority of such Seller to execute and
deliver this Amendment and the other Transaction Documents to be executed and
delivered in connection with this Amendment.


(c) Good Standing.  Certificates of existence and good standing and/or
qualification to engage in business for each Seller.


(d) Fees.  Payment by Sellers of the actual costs and expenses, including,
without limitation, the reasonable fees and expenses of counsel to Buyer,
incurred by Buyer in connection with this Amendment and the transactions
contemplated hereby.


3.  Continuing Effect; Reaffirmation of Pledge Agreement and Guarantee.  Each of
QRS Seller, TRS Seller, Pledgor and Guarantor acknowledge and agree that all
terms, covenants and provisions of the Repurchase Agreement, as amended by this
Amendment, are ratified and confirmed and shall remain in full force and effect
and in addition, any and all guaranties, pledges and indemnities for the benefit
of Buyer (including, without limitation, the Pledge Agreement and the Guarantee)
and agreements subordinating rights and liens to the rights and liens of Buyer,
are hereby ratified and confirmed and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment, and each party
indemnifying Buyer, and each party subordinating any right or lien to the rights
and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment.  Each of QRS Seller, TRS Seller, Pledgor
and Guarantor certifies that (x) the representations and warranties contained in
the Transaction Documents to which it is a party remain true, correct and
complete in all material respects as of the date hereof with the same force and
effect as if made on the date hereof and that (y) it has no offsets,
counterclaims or defenses to any of its obligations under the Transaction
Documents to which it is a party.


2

--------------------------------------------------------------------------------

4.  Binding Effect; No Partnership; Counterparts.  The provisions of the
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.  For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.


5.   Further Agreements.   Each Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.


6.   Governing Law.  The provisions of Section 20 of the Repurchase Agreement
are incorporated herein by reference.


7.   Headings.  The headings of the sections and subsections of this Amendment
are for convenience of reference only and shall not be considered a part hereof
nor shall they be deemed to limit or otherwise affect any of the terms or
provisions hereof.


8.  References to Transaction Documents.  All references to the Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Repurchase Agreement as
amended hereby, unless the context expressly requires otherwise.


[NO FURTHER TEXT ON THIS PAGE]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.



 
BUYER:
     
GOLDMAN SACHS BANK USA, a New York state-chartered bank
       
By:
/s/ Jeffrey Dawkins
   
Name: Jeffrey Dawkins
   
Title: Authorized Person




[Signature Page to First Amendment]



--------------------------------------------------------------------------------

 
SELLERS:
     
KREF LENDING III LLC,
 
a Delaware limited liability company
       
By:
/s/ Patrick Mattson
   
Name: Patrick Mattson
   
Title: Authorized Signatory

       
KREF LENDING III TRS LLC,
 
a Delaware limited liability company
       
By:
/s/ Patrick Mattson
   
Name: Patrick Mattson
   
Title: Authorized Signatory



[Signature Page to First Amendment]



--------------------------------------------------------------------------------

 
AGREED AND ACKNOWLEDGED:
 
   
PLEDGOR:
         
KREF HOLDINGS III LLC,
 
a Delaware limited liability company
       
By:
/s/ Patrick Mattson
   
Name: Patrick Mattson
   
Title: Authorized Signatory
       
GUARANTOR:
       
KKR REAL ESTATE FINANCE HOLDINGS L.P.
 
a Delaware limited partnership
       
By: KKR REAL ESTATE FINANCE TRUST INC., its general partner
       
By:
/s/ Patrick Mattson
   
Name: Patrick Mattson
   
Title: Authorized Signatory



[Signature Page to First Amendment]





--------------------------------------------------------------------------------